Citation Nr: 0829339	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  06-38 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Legal entitlement to VA death benefits.  


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The appellant claims that her deceased husband had World War 
II service in some capacity with the U.S. Armed Forces in the 
Philippines.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2005 determination 
by the Veterans Affairs Regional Office (RO) in Manila, the 
Republic of the Philippines.  In that decision, the RO denied 
the appellant's claim for death benefits.  The appellant's 
husband died in March 1997.


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified 
that the appellant's husband had no service as a member of 
the Philippine Commonwealth Army, including in the recognized 
guerrillas, in the service of the United States Armed Forces; 
and the evidence submitted by the appellant does not show any 
such service.


CONCLUSION OF LAW

The appellant's husband did not have qualifying service that 
met the requirements for basic eligibility for VA death 
benefits. 38 U.S.C.A. §§ 101(2), 107, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.1(d), 3.3(b)(3), 3.40, 3.41, 3.159, 
3.203 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that her deceased husband had active 
military World War II service in some capacity with the U.S. 
Armed Forces in the Philippines.  She is seeking VA death 
benefits as his surviving spouse.

The claims file contains documentation of the appellant's 
marriage in June 1943, and of the death of her husband in 
March 1997.  

For purposes of eligibility for VA benefits, a veteran is a 
person who served in the active United States military, 
naval, or air service, and who was discharged or released 
under conditions other than dishonorable. 38 U.S.C.A. § 
101(2); 38 C.F.R. § 3.1(d).  Service in the Philippine Scouts 
and in the organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
guerilla service, may constitute recognized service in the 
Armed Forces of the United States for the purposes of 
eligibility for certain VA benefits.  38 U.S.C.A. § 107; 38 
C.F.R. §§ 3.40, 3.41.  However, such service must be 
certified as qualifying by the appropriate military 
authority.  38 C.F.R. § 3.203.

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a Department of Defense (DD) Form 214, Certificate of 
Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate United States service department under the 
following conditions: (1) the evidence is a document issued 
by the United States service department; (2) the document 
contains the needed information as to length, time and 
character of service; and, (3) in the opinion of VA the 
document is genuine and the information contained in it is 
accurate. 38 C.F.R. § 3.203(a).

In this case, the claims file contains documents relating to 
the World War II service of the appellant's husband: a five 
page document entitled "Service Record" dated in December 
1941 showing the appellant's husband's name, educational 
qualifications, designated beneficiary, and enlistment 
information including immunization record; a four page 
"Affidavit for Philippine Army Personnel" dated in January 
1946 with the appellant's husband's name, birthdate, unit 
assignment, and information about his service; and, an 
affidavit signed by two individuals stating that the 
appellant's husband was a prisoner of war from January 1942 
to February 1942. 

The RO contacted the United States National Personnel Records 
Center (NPRC), requesting that that agency report whether the 
appellant's husband had service that constituted recognized 
service in the Armed Forces of the United States for the 
purposes of eligibility for VA benefits.  In September 2005, 
the NPRC responded that the appellant's husband had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerillas, in the service of the 
United States Armed Forces.  

While the appellant has submitted several documents from the 
Philippines indicating military service, there is no U.S. 
service department record indicating that the appellant's 
husband had service recognized as U.S. service.  For purposes 
of establishing eligibility for veterans' benefits under U.S. 
law, the evidence submitted in support of the appellant's 
claim is outweighed by the NPRC finding that the appellant's 
husband did not have certified U.S. service.  VA is 
prohibited from finding, on any basis other than a service 
department document, which VA believes to be authentic and 
accurate, or service department verification, that a 
particular individual served in the U.S. Armed Forces.  Duro 
v. Derwinski, 2 Vet. App. 530 (1992).

While recognition of service of the appellant's husband by 
the Philippine government is sufficient for entitlement to 
benefits from that government, it is not sufficient for 
benefits administered by VA.  VA is bound to follow the 
certifications by the service departments with jurisdiction 
over U.S. military records.  Here, the NPRC has certified 
that the appellant's husband did not have service in the 
recognized guerrillas or any other qualifying military 
organization.  There is no additional competent or credible 
evidence to indicate otherwise.  The Board therefore 
concludes that the circumstances of the World War II service 
of the appellant's husband do not meet the requirements for 
basic eligibility for VA death benefits for the appellant. 38 
U.S.C.A. §§ 101(2), 107; 38 C.F.R. §§ 3.1(d), 3.3(b)(3), 
3.40, 3.41, 3.203.

Where the service department records fail to show threshold 
eligibility, the claim lacks legal merit or legal 
entitlement, and must be denied as a matter of law.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  Because the decedent's 
service does not meet the criteria described, the appellant 
does not meet the basic eligibility requirements VA benefits, 
and the claim must be denied based upon a lack of entitlement 
under the law.

The Board has considered whether the notice provisions found 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 are 
applicable to this claim.  The Board finds that because the 
claim at issue is limited to statutory interpretation, the 
notice provisions do not apply in this case.  Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 
2004), 69 Fed. Reg. 59989 (2004).


ORDER

The appellant's basic eligibility for VA death benefits is 
not demonstrated, and the appeal is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


